DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I comprising claim 1-11 in the reply filed on 09/07/2022 is acknowledged.  Accordingly, claims 12-22 are cancelled and not treated on the merits.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a first movable structure,” as recited in claim 1 line 2 must be shown or the feature(s) canceled from the claim(s).  It is unclear as to whether the movable structure 204 is the recited first movable structure or a different member. No new matter should be entered.
Therefore, the limitations “a second movable structure,” as recited in claim 1 line 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “a member,” as recited in claim 1 line 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “an extendable component,” as recited in claim 1 line 6 must be shown or the feature(s) canceled from the claim(s).  It is unclear as to whether an extendable component is the recited extendable member 310 or a different member. No new matter should be entered.
Therefore, the limitations “first axis,” as recited in claim 1 line 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “second axis,” as recited in claim 1 line 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “third axis,” as recited in claim 1 line 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “310,” “404,” “408” and “410” have all been used to designate a “member.”  There is required a distinct name for each of the numerals cited or shown in the drawings. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “310” has been used to designate both “one extendable member” and “member”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “410” has been used to designate both “one extendable member” and “member”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “408” has been used to designate both “one extendable member” and “member”.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first movable structure” as recited in claim 1 line 2; 
“a second movable structure” as recited in claim 1 line 3;
“a member” as recited in claim 1 line 4;
“an extendable component” as recited in claim 1 line 6; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitation “a first movable structure,” “a second movable structure,” “a member” and “an extendable component” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the said function cite above. The use of the term “structure, component and device” are not adequate structure for performing the cited function because it does not describe a particular structure for performing the function. 
The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1-11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-11 recite the limitations “a first movable structure,” “a second movable structure,” “a member” and “extendable component” in lines 1-6.  It is unclear as to what specific structural elements are being recited.  The specifications do not disclose a specific element member or the location as to where the cited member is located. It is required the applicant provide a clear designation as to what element is being referred to.  Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Faes (US 2009/0076650 A1).

Referring to claim 1.  Faes discloses a dispensing device (102; Figure 7) for a system (10; Figure 1), the dispensing device (102; Figure 7) comprising: 
a first movable structure (motor 158; Figure 5); 
a second movable structure (end 156; Figure 7); 
a member (170; Figure 7) extending from the first movable structure (158; Figure 5) to the second movable structure (end 156; Figure 7); 
an extendable component (casings 134-140; Figure 8), wherein the extendable component is configured to extend upon movement of at least the first movable structure (when the motor 158 is actuated to be driven; Figure 5), the second movable structure (movement of end 156; Figure 7), or the member (extension of 170; Figure 7), wherein an end of the member (end of 170 attached to member 156; Figure 7) is adjacent to the extendable component (adjacent to casings 134-140; Figure 8); and 
wherein the dispensing device (102; Figure 7) is configured to move along at least a first axis (x direction; Figure 4) and a second axis (y direction; Figure 4) of the system, wherein the dispensing device (102; Figure 7) is configured to extend the extendable component along (casings 134-140; Figure 8) a third axis of the system (direction parallel to tray 86 as seen in Figure 10).

Referring to claim 2.  Faes discloses a dispensing device (102; Figure 7) for a system (10; Figure 1),
further comprising a housing (housing of 102; Figure 5), wherein the first moveable structure (motor 158; Figure 5), the second moveable structure (end 156; Figure 7), and the extendable component (casings 134-140; Figure 8) are disposed within the housing (102), and wherein the extendable component (casings 134-140; Figure 8) is configured to extend from the housing (102) upon the movement of the at least the first movable structure, the second movable structure, or the member (as shown in Figure 10).

Referring to claim 3.  Faes discloses a dispensing device (102; Figure 7) for a system (10; Figure 1), wherein the first movable structure (motor 158; Figure 5) is rotatably attached to an interior portion of the dispensing device (motor 158 is rotatably housed in the interior of 102).

Referring to claim 4.  Faes discloses a dispensing device (102; Figure 7) for a system (10; Figure 1), wherein the second movable structure (end 156; Figure 7) is rotatably attached to an interior portion of the dispensing device (tip 102 is rotatable attached to 140; Figure 8).

Referring to claim 5.  Faes discloses a dispensing device (102; Figure 7) for a system (10; Figure 1), wherein the first movable structure (motor 158; Figure 5) is adjacent (see Figure 7) to the second movable structure (end 156; Figure 7).

Referring to claim 6.  Faes discloses a dispensing device (102; Figure 7) for a system (10; Figure 1), wherein each of the first (motor 158; Figure 5) and second movable structures (end 156; Figure 7) comprises a spool or a sprocket (sprocket 163 connected to the motor 158; Figure 6).

Referring to claim 7.  Faes discloses a dispensing device (102; Figure 7) for a system (10; Figure 1), wherein the member (170; Figure 7) comprises a chain coupling (flat spring coil; Para. [0116]) the first movable structure (motor 158; Figure 5) with the second movable structure (end 156; Figure 7).

Referring to claim 8.  Faes discloses a dispensing device (102; Figure 7) for a system (10; Figure 1), further comprising a motor (motor 102) that is coupled to the first movable structure or (the limitation or requires only one of the cited conditions to be met) the second movable structure (end 156; Figure 7).

Referring to claim 9.  Faes discloses a dispensing device (102; Figure 7) for a system (10; Figure 1), wherein the extendable component is telescopic (casings 134-140; see Figure 10).

Referring to claim 10.  Faes discloses a dispensing device (102; Figure 7) for a system (10; Figure 1), wherein the system is a vending machine (see member 10; Figure 1).
Referring to claim 11.  Faes discloses a dispensing device (102; Figure 7) for a system (10; Figure 1),
wherein the dispensing device (102) further comprises a housing (housing of 102);
wherein the axes comprise an x-axis, a y-axis, and a z-axis (axis as shown in Figure 4); 
wherein the dispensing device (102) further comprises a motor (158) that is coupled to the first moveable structure (motor 158; Figure 5);
to cause rotation of the first moveable structure upon operation of the motor (rotation of the motor); 
wherein the first moveable structure (motor 158; Figure 5) comprises a sprocket (162) that is rotatably coupled to an interior portion of the housing (interior of housing 102); 
wherein the second moveable structure (end 156; Figure 7) comprises a spool (163) that is rotatably coupled to an interior portion of the housing (interior of housing 102); 
wherein the member (170; Figure 7) comprises a chain (flat spring coil) that is partially spooled on the spool (see Figure 7), such that rotation of the sprocket (163) in a first direction unspools the chain from the spool and rotation of the sprocket in an opposite direction spools the chain on the spool (see Figure 7); and wherein the extendable component is telescopic (casings 134-140; see Figure 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651